DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The amendment filed 8/10/21 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: new portion of paragraph [0177] and new text in paragraphs [0178]-[0179].  Although Applicant has indicated certain sections of the specification which are said to provide support for the amendment, the specifics of the examples newly added are not found to be present in those sections.  Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Objections
Claims 12 and 41 are objected to because of the following informalities:
Claim 12, line 5, in item (b), it appears “[-252, 12]” should be --[-252, -12]--.  Appropriate correction is required.
Regarding claim 41, while the claim identifier presented in the amendment filed 8/10/21 indicates that claim to be a “New” claim, it is noted that there was an Original claim 41 which is no longer present.  For the remainder of this Office action, the claims will be treated as they were presented in the claim amendment, with claim 41 considered to be “Currently amended” with the text of Original claim 41 entirely struck through.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 23 and 24 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Porat et al. U.S. Patent Application Pub. No. 2019/0260553 (cited by Applicant).
Regarding claim 1, Porat discloses a method for wireless communication by a wireless communication device, comprising: obtaining a long training field (LTF) for a null data packet (NDP) for transmission over a channel having a bandwidth that is an integer multiple of 80 MHz (see ¶¶ [0118], [0124]-[0127]); modulating the LTF sequence onto a plurality of tones of the channel excluding tones within a punctured subchannel of a plurality of subchannels of the channel (¶¶ [0126]-[0127]), the modulation being based on a size and a location of the punctured subchannel (¶ [0120]) and a symbol duration associated with transmitting the LTF sequence (i.e. see ¶ [0133]); and transmitting the NDP including the LTF sequence to a second wireless communication device via the channel (see abstract, ¶ [0124]).
Regarding claim 3, the modulation of the LTF sequence onto the plurality of tones is based on an OFDMA data tone plan for an 80 MHz channel or for each 80 MHz segment of a channel having a bandwidth that is an integer multiple of 80 MHz (see Fig. 6D, ¶ [0117]).
Regarding claim 23, Porat discloses a wireless communication device (WDEV 310 – Fig. 3), comprising: at least one processor (i.e. processing circuitry 330); and at least one memory 
Regarding claim 24, the modulation of the LTF sequence onto the plurality of tones is based on an OFDMA data tone plan for an 80 MHz channel or for each 80 MHz segment of a channel having a bandwidth that is an integer multiple of 80 MHz (see Fig. 6D, ¶ [0117]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Porat et al. in view of Kwon et al. U.S. Patent App. Pub. No. 2016/0301452.
Regarding claim 4, Porat discloses a method for wireless communication as described above, where a guard interval is stated to be used between OFDM symbols (¶ [0069]), but does not expressly disclose that the symbol duration associated with the LTF sequence is one of:s plus a guard interval, 6.4 s plus the guard interval, or 3.2 s plus the guard interval, and wherein the guard interval is one of 0.8 s, 1.6 s, or 3.2s.
Kwon discloses that 802.11 standards support several LTF modes including one with a symbol duration of 6.4 s or 12.8s, and guard interval durations of 0.8 s, 1.6 s and 3.2ss are also supported (¶ [0045]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to employ symbol durations and guard interval durations as indicated by Kwon, in the method of Porat to comply with 802.11 standards.
Claims 11, 25, 27, 28 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Porat et al. in view of Ponnampalam U.S. Patent App. Pub. No. 2013/0010889.
Regarding claim 11, Porat discloses a method for wireless communication as described above, and further discloses receiving feedback for the channel in response to transmitting the NDP (see ¶ [0064]), which is used to enable the second device to estimate characteristics of the communication channel where the receiver is informed as to which sub channels are punctured and thus provides feedback accordingly (¶ [0164]-[0168]), and is thus considered to be a request for such feedback (see Fig. 10A, ¶¶ [0156]-[0158]), and the feedback covers one or more bandwidth portions less than 80 MHz each within a bandwidth channel, one or more bandwidths of 80 MHz each within a bandwidth channel, or a combination thereof (¶¶ [0118]-[0121]).
Porat does not expressly disclose that the channel state information includes one feedback tone for every n grouped tones where n = 4 or 16, where the CSI is received in an indexed range of feedback tones within one or more resource units.
Ponnampalam discloses a CSI feedback scheme where L subcarriers are grouped into groups of tones, each tone group having a tone group size, NG, where in one example, NG = 4 (see ¶ [0037]), and where the CSI feedback information is provided via a feedback channel 122 
Regarding claim 25, Porat discloses a method for wireless communication by a wireless communication device, comprising: receiving, from a first wireless device, a null data packet (NDP) for transmission over a channel having a bandwidth that is an integer multiple of 80 MHz (see ¶¶ [0118], [0124]-[0127]); the NDP including a long training field (LTF) that is modulated onto a plurality of tones of the channel excluding tones within a punctured subchannel of a plurality of subchannels of the channel (¶¶ [0126]-[0127]), the modulation being based on a size and a location of the punctured subchannel (¶ [0120]) and a symbol duration associated with transmitting the LTF sequence (i.e. see ¶ [0133]); generating channel state information in response to receiving the NDP with a feedback request for at least a portion of the channel bandwidth, as feedback is generated including estimates characteristics of the communication channel based on the receiving the NDP and information about resources used by the NDP (see Fig. 10A, ¶¶ [0156]-[0158], [0164]-[0168]), where the feedback request covers at least part of an 80 MHz bandwidth channel or at least part of an 80 MHz bandwidth portion of a 160 MHz bandwidth channel or a 320 MHz bandwidth channel (i.e. see ¶¶ [0118], [0125]-[0126], [0151]),   and transmitting the CSI feedback to the first wireless device (see ¶ [0105]). 
Porat further discloses that the feedback tones are within a 242-tone resource unit (RU) or a 996-tone resource unit (RU) (see Fig. 6B), but does not expressly disclose that the channel state information includes one feedback tone for every n grouped tones where n = 4 or 16.
G, where in one example, NG = 4 (see ¶ [0037]), and where the CSI feedback information is provided via a feedback channel 122 (Fig. 1), and received in an indexed range of feedback tones within one or more resource units (see ¶¶ [0038], [0044]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the CSI feedback scheme disclosed by Ponnampalam, in the method of Porat, as it provides for reduced CSI feedback without significant loss in information content (see Ponnampalam, abstract).
Regarding claim 27, the modulation of the LTF sequence onto the plurality of tones is based on an OFDMA data tone plan for an 80 MHz channel or for each 80 MHz segment of a channel having a bandwidth that is an integer multiple of 80 MHz (see Fig. 6D, ¶ [0117]).
Regarding claim 28, in the proposed combination, Porat discloses that the feedback covers one or more bandwidth portions less than 80 MHz each within a bandwidth channel, one or more bandwidths of 80 MHz each within a bandwidth channel, or a combination thereof (¶¶ [0118]-[0121]), and Ponnampalam discloses a CSI feedback scheme where L subcarriers are grouped into groups of tones, each tone group having a tone group size, NG, where in one example, NG = 4 (see ¶ [0037]), and where the CSI feedback information is provided via a feedback channel 122 (Fig. 1), and received in an indexed range of feedback tones within one or more resource units (see ¶¶ [0038], [0044]).
Regarding claim 39, Porat discloses a wireless communication device (WDEV 310 – Fig. 3), comprising: at least one processor (i.e. processing circuitry 330); and at least one memory (340) communicatively coupled with the at least one processor and storing processor-readable code, that, when executed by the at least one processor, is configured to: receive, from a first 
Porat further discloses that the feedback tones are within a 242-tone resource unit (RU) or a 996-tone resource unit (RU) (see Fig. 6B), but does not expressly disclose that the channel state information includes one feedback tone for every n grouped tones where n = 4 or 16.
Ponnampalam discloses a CSI feedback scheme where L subcarriers are grouped into groups of tones, each tone group having a tone group size, NG, where in one example, NG = 4 (see ¶ [0037]), and where the CSI feedback information is provided via a feedback channel 122 (Fig. 1), and received in an indexed range of feedback tones within one or more resource units (see ¶¶ [0038], [0044]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the CSI feedback scheme disclosed .
Allowable Subject Matter
Claims 5-10, 12-14, 17-21, 29-31, 33-38, 41 and 42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jang et al. U.S. Patent App. Pub. No. 2021/0176785 disclose a method for transmitting data including use of preamble puncturing.
Park et al. U.S. Patent Application Pub. No. 2021/0250125 disclose a method for transmitting PPDU having preamble puncturing in a wireless LAN system.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Lugo whose telephone number is 571-272-3043. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Neff can be reached on 571-270-1848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID B LUGO/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        3/21/2022